Henley, J.
The undisputed facts in this case are that on the 16th day of June, 1886, the defendant insurance company issued to one Bernard Ryder, one of the appellees herein, a policy of insurance on the life of Catherine Ryder, in which policy the said Ryder was named as the beneficiary. Bernard and Catherine Ryder were husband and wife. On the 14th day of August, 1886, by and with the consent of the said insurance company, appellee Ryder assigned said policy of insurance in writing to one Harvey Thornburg. This assignment was made to Thornburg to secure him against loss on account of his having, on the date of the assignment, became surety for the said Bernard Ryder upon certain promissory notes. .. The said notes- were renewed from time to time until the death of the said *683surety, which occurred on the 24th day of January, 1892, when the notes were filed against the estate of the said surety, and were allowed and paid hy the administrator of his estate. The said Bernard Ryder is insolvent, and has been insolvent at all-times since the execution of said notes. The said Catherine Ryder died on the 5th day of July, 1900, with the policy of insurance in full force. The policy was a paid-up policy. Satisfactory proofs of the death of Catherine Ryder were filed with the insurance company hy both Bernard Ryder and the heirs of Harvey Thornburg, more than ninety days prior to the commencement of this action. On the 9th day of November, 1900, the heirs of Harvey Thornburg commenced this action against the appellee insurance .company upon the policy of insurance which had been assigned to him as aforesaid. The estate of the said Thornburg had been fully settled and closed, and his administrator, with the will annexed, discharged. On the ITth day of November, 1900/ the appellee insurance company, by its bill of interpleader, waived all defenses, and paid into court the amount due on said policy, and under said bill appellee Bernard Ryder was made a defendant in this action. Proper issues were made, and a trial had, resulting in a finding and judgment in favor of appellee, Bernard Ryder, upon his answer and cross-complaint, that ho is the owner of the money paid into the hands of the cleric of the court on the insurance policy sued on, and that he recover of the appellants his costs.
The sole question presented by appellants is this: Can the holder of a valid policy upon the life of another, in whose life the holder has an insurable interest, assign the policy during the lifetime of the person insured to a third person, who has not an insurable interest in the life insured, for the purpose of indemnifying the assignee as surety for the holder of the policy ? This court has answered the question in the negative. The case of Kessler *684v. Kuhns, 1 Ind. App. 511, is squarely in point upon every proposition argued by appellant, and it is there held that an assignment made under facts not different from the admitted facts in this case, was contrary to public policy, and would not be binding upon appellee Bernard Ryder. We are not convinced that a different rule should be adopted, and see no reason why the matter should be further discussed in this case. See, also, Franklin Life Ins. Co. v. Hazzard, 41 Ind. 116, 13 Am. Rep. 313.
The judgment of the trial court is affirmed.